Exhibit 10.1

MMRPro Value-Added Reseller Agreement

+



This MMRPro Value-Added Reseller ("VAR") Agreement ("Agreement"), effective
September 27, 2012 ("Effective Date"), is entered into by and between MMRGlobal,
Inc. a Delaware corporation with its primary place of business at 4401 Wilshire
Blvd., Suite 200, Los Angeles, CA 90010 ("MMRG"), and with VisiInc PLC with its
primary place of business at Level 12, 68 St. George's Terrace, Perth, Western
Australia, 6000 ("RESELLER") (each a "Party" and collectively, the "Parties").

RECITALS

WHEREAS, MMR owns all rights, title, and interest in MMRPro, a web-based
document management and e-prescribing program that provides healthcare providers
an effective way to store and manage their patient records, and which includes
an online patient portal integrated with an online personal health record;

WHEREAS, MMR actively markets the MMRPro System to healthcare providers;

WHEREAS, MMR desires to enter into business relationships with third parties,
specifically those willing to operate as Value-Added Resellers (VARs) to sell,
distribute, implement, and/or support the MMRPro System on MMR's behalf; and

WHEREAS, RESELLER desires to enter into a business relationship with MMR to
sell, distribute, implement, and/or support the MMRPro System as a VAR;

WHEREAS, it is the intent of the Parties to negotiate a Licensing Agreement (the
"License") whereas RESELLER shall have the right to license a customized version
of MMRPro designed specifically to write data to Seagate NAS boxes and the
MMRPro Network (the "Custom Product"). After the License is executed, the
Licensee shall supersede the terms and conditions of this Agreement.

WHEREAS, the Parties will take all reasonable efforts to ensure the future
delivery of the Custom Product;

WHEREAS, the Parties agree that this Agreement shall survive any sale or merger
of MMR and any Parent or Acquirer of MMR shall be obligated to perform the
obligations under the terms of this Agreement unless otherwise agreed to by Visi
and the new Parent or Acquirer, if any;

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, and for good and valuable consideration, the receipt and adequacy of
which are acknowledged, the Parties agree as follows:

________________

+

Certain confidential information contained in this document marked with [***]
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



1

--------------------------------------------------------------------------------

ARTICLE 1: DEFINITIONS

1.1   "Customer" means the individuals and entities that purchase the MMRPro
System from RESELLER for their own internal business purposes and not for
resale.

1.2   "Customer Support Services" means on-going support provided by MMR to
Customers and to patients of Customers over the telephone or the Internet.

1.3   "Documentation" means the guides, on-line help, manuals, and other
documentation associated with the MMRPro System.

1.4   "Enhancements" means new features and other incremental improvements,
including patches and minor programming modifications to MMRPro that are
developed and released by MMR and which are added to the MMRPro System after the
initial installation of MMRPro at Customer's practice.

1.4.1   "Enhancements" also includes any routine updates to MMRPro, Kodak
Capture Pro, or H2H Digital Rx™ that correct minor problems with or make minor
modifications to the respective software programs.

1.4.2   "Enhancements" will be made available to RESELLER for purposes of
implementing them at RESELLER's Customers.

1.4.3   Successful installation and implementation of an Enhancement may
necessitate RESELLER providing on-site assistance.

1.5   "Equipment Support" means on-going support of the Equipment and
Third-Party Software provided by RESELLER to Customers.

1.6   "Healthcare Professionals" mean healthcare providers who provide
healthcare services to patients.

1.7   "Intellectual Property Rights" means any and all rights under patent law,
copyright law, trade secret law, trademark law, service marks, and any and all
other proprietary rights in or to the MMRPro System.

1.8   "MMRPro" means the software application program owned and marketed by MMR
and which includes the MyMedicalRecordsMD.com, MMRPatientView.com and
MyMedicalRecords.com web portals and the telecommunications software necessary
to the effective operation of MMRPro.

1.9   "MMRPro License and Services Agreement" means the written license terms
and conditions that are agreed to by the Customer in order to access and use the
MMRPro System. The terms of the MMRPro License and Services Agreement are
subject to change at MMR's sole discretion. The current MMRPro License and
Services Agreement is attached hereto and incorporated herein as Exhibit B.

1.10   "MMRPro Stimulus Program Agreement" means the written agreement that
describes MMR's reimbursement paid to a healthcare provider for some of the
administrative costs associated with scanning and uploading patients' records
into the PHRs that such provider's patients elect to setup and manage through
the MyMedicalRecords.com website. The current MMRPro Stimulus Program Agreement
is attached hereto and incorporated herein as Exhibit C.

2

--------------------------------------------------------------------------------



1.11   "MMRPro System" means the integrated solution comprised of a combination
of

1.11.1   MMRPro;

1.11.2   Third Party Software; and

1.11.3   The Kodak Scan Station 520MDP Scanner, keyboard, and secure data
transmission software (collectively "Equipment") or equivalent or better
Equipment as determined by MMR to be necessary for the proper functioning of the
MMRPro System.

"MMRPro System" also includes any additional software or equipment as determined
by MMR to be necessary to operate the MMRPro System.

1.12   "New Capabilities" means new functionality representing substantial
improvements and/or new modules that are added to the MMRPRO System. New
Capabilities may be subject to an additional charge.

1.13   "Reseller Support Services" means on-going support provided by MMR to
RESELLER over the telephone or the Internet.

1.13 "RESELLER's Territory" means the geographical area described on Exhibit "A"
where RESELLER markets, delivers, installs, and/or supports the Custom Version
of the MMRPro System as applicable. Additions to the Territory can be made at
any time provide the Parties agree by amending Exhibit A.

1.14 "Third-Party Software" means collectively, MMR Document Imaging Pro, Kodak
Capture Pro and H2H Digital Rx™, any equivalent or better Third-Party Software
which MMR, in its sole discretion, licenses and which replaces Kodak Capture Pro
and H2H Digital Rx™, and any other software offered by a party other than MMR
which is licensed by MMR for use with the MMRPro System.

1.15 "VAR" means an entity that resells the MMRPro System with "added value" to
Customers in the regular course of the VAR's business.

ARTICLE 2: MMRPRO SYSTEM LICENSE

2.1   Grant of License. MMR grants to RESELLER a limited, non-exclusive,
non-transferable, non-sub licensable license throughout RESELLER's Territory to:

2.1.1   Market and sell the MMRPro System and the Documentation; and

2.1.2   Deliver and install the MMRPro System and train Customers at each such
Customer's location; and

2.1.3   Notify MMR in writing when a Customer's MMRPro System should be
activated; and

2.1.4   Respond to Customer's requests for Equipment Support.

3

--------------------------------------------------------------------------------



2.2 Internal Use. MMR grants to RESELLER the right to obtain the MMRPro System
and a non-exclusive, non- transferable license to use the MMRPro System solely
for purposes of demonstrating the MMRPro System to potential new Customers,
training Customers on the MMRPro System (if such training is conducted at
RESELLER's location), and providing Equipment Support to Customers upon request.

2.3 Limitations on Use. RESELLER shall not use or make copies of the MMRPro
System or Third-Party Software for any purpose other than as specified in this
Agreement. Further, RESELLER shall not:

2.3.1 Make the MMRPro System or Third-Party Software available to any third
parties other than Customers;

2.3.2 Market, resell, sublicense, or distribute the MMRPro System other than as
specified in this Agreement;

2.3.3 Use MMRPro or Third-Party Software (i) in any timesharing arrangement or
(ii) to provide (or assist in or further the provision of) any remote
processing, outsourcing, service bureau or other commercial services to any
third person or entity;

2.3.4 Cause or permit the creation of derivative works of the MMRPro System, in
whole or in part, or translate, reverse engineer, decompile or disassemble
MMRPro or Third-Party Software;

2.3.5 Modify MMRPro or Third-Party Software;

2.3.6 Remove, obliterate, alter or obscure any copyright or trademark pertaining
to MMRPro or Third-Party Software; or

2.3.7 Install any software that is not provided by MMR on the MMRPro System.

This Section 2.3 will survive the termination or expiration of this Agreement.

2.4   Ownership of Intellectual Property Rights.

2.4.1   MMR owns all legal rights, title and interest in and to MMRPro,
including any Intellectual Property Rights that subsist in MMRPro.

2.4.2   MMR has also licensed the use of certain Third Party Software which is
embedded or otherwise forms part of the MMRPro System.

2.4.3   The license granted to RESELLER and, thereby to Customers under this
Agreement provides Customer with a limited right to use the MMRPro System and
the Documentation, but does not transfer to Customer any of MMR's Intellectual
Property Rights nor any of the third parties' Intellectual Property Rights in
the Third Party Software.

2.5   Availability of Enhancements to MMRPro. MMR may enhance the performance
and/or functionality of MMRPro from time to time, and shall notify RESELLER of
the availability of such Enhancements.

4

--------------------------------------------------------------------------------



2.6   Availability of New Capabilities to MMRPro. MMR may develop and release
New Capabilities to the MMRPro System from time to time, and shall notify
RESELLER in writing of the availability of such New Capabilities and any
additional license fees and charges, if any, associated with them.

2.7   Embedded Software.

2.7.1   Currently Embedded Software. MMR has licensed and embeds or uses
Third-Party Software in connection with the MMRPro System. MMR shall deliver any
updates to such Third-Party Software to RESELLER when they are available for
installation.

2.7.2   Future Embedded Software. MMR may embed or use additional third party
application software programs in addition to those programs described in Section
2.7.1. If such additional third-party application software is governed by the
terms of a Third Party License Agreement, MMR shall present such Third Party
License Agreement to RESELLER for execution.

ARTICLE 3: OBLIGATIONS OF RESELLER

3.1 Participate in MMRPro Training. Within twenty (20) business days after
execution of this Agreement, RESELLER's employees and contractors shall attend
MMRPro System training.

3.1.1 MMR shall conduct such MMRPro System training at RESELLER's location.

3.1.2 MMRPro System training will include training in the following:

a. Marketing and selling the MMRPro System; and

b. Delivering, installing and supporting the Equipment and Third Party Software.

3.2 MMRPro System Fees.

3.2.1 Purchase and License Commitments. RESELLER agrees to purchase a minimum of
25 MMR Pro Systems on signing of this Agreement for later resale and
sublicensing to Customers ("MMRPro Bundle"):

Purchase a minimum of fifty (50) MMRPro Bundles cumulatively in the 4th Quarter
of 2012 and the 1st Quarter of 2013

After Purchase of the Initial seventy five Pro Bundles Reseller shall Purchase
or License at least One Hundred (100) MMRPro Bundles Quarterly in 2013 through
2015 commencing in the second quarter of 2013 (the "Minimum Performance
Guarantee") The License of any MMRPro Bundles shall be subject to the terms of a
separate license Agreement (if any) which will be attached as an amendment to
this Agreement.

a. The MMRPro Bundle consists of the following:

(i) (1) Kodak Scan Station 520 MDP or equivalent per Bundle;

5

--------------------------------------------------------------------------------

(ii) (1) Kodak CapturePro Software or equivalent per Bundle;

(iii) (4) eRx Licenses per Bundle (integrated in the MMRPro System);

(iv) (6) Fax and Voice DIDs per Bundle;

(v) (200) GB of on-line redundant storage per Bundle;

(vi) (1) Scan Station Keyboard or equivalent per Bundle;

(vii) (1) Scan Station or equivalent 3-year Warranty per Bundle;

(viii) (1) CapturePro or equivalent 3-year Warranty per Bundle; and

(ix) (1) MMRPro application program per Bundle.

b. RESELLER shall pay MMR for Purchases of the MMRPro Bundle a total of [***]+
Dollars ($[***]+) per MMRPro Bundle, payable in three (3) equal installments
with the first installment due [***]+, the second installment due [***]+, and
the third and final installment due [***]+.

In the event RESELLER requires MMR's assistance in installations and training of
the MMRPro Bundles, RESELLER shall reimburse MMR for any and all expenses
incurred for such installations and trainings within (30) thirty days of such
expenses being incurred.

In the event there is a Licensing Agreement that supersedes this Agreement,
RESELLER shall pay MMR based on fees stated in such agreement. (c)
Notwithstanding Section 3.2.1 b,

(1) If RESELLER installs the last MMRPro System in the MMRPro Bundle on or after
the date of the first installment payment but prior to the date of the second
installment payment, RESELLER shall pay MMR all amounts due (the second and the
third installment payments) no later than five (5) business days following the
activation of the last MMRPro System in the MMRPro Bundle.

(2) If RESELLER installs the last MMRPro System in the MMRPro Bundle on or after
the date of the second installment payment but prior to the date of the third
installment payment, RESELLER shall pay MMR all amounts due (the third
installment payment) no later than five (5) business days following the
activation of the last MMRPro System in the MMRPro Bundle.

3.2.2 Additional MMRPro Systems. During the Initial Term and any Renewal Terms
of this Agreement, RESELLER may order from MMR additional MMRPro Systems for
resale and sublicensing at the fees set forth on section 3.2.1.b above.

a. All amounts paid to MMR or after delivery of Equipment and Third-Party
Software are non-refundable.

b. RESELLER shall pay or reimburse MMR for all costs of collection, including
but not limited to attorney's fees that MMR incurs with respect to unpaid
amounts due and payable to MMR by RESELLER.

6

--------------------------------------------------------------------------------

c. The fees and expenses due to MMR as set forth in this Agreement are net
amounts to be received by MMR, exclusive of all sales, use, withholding, excise,
gross receipts, and similar taxes and charges incurred by RESELLER or imposed on
MMR in the performance of this Agreement or otherwise due as a result of this
Agreement. RESELLER shall pay any and all such taxes and charges regardless of
when they are incurred or invoiced.

3.3 Marketing the MMRPro System. During the Initial Term and any Renewal Terms
of this Agreement, RESELLER shall use its best efforts to market the MMRPro
System to potential new Customers. In marketing, reselling, and sublicensing the
MMRPro System, RESELLER shall:

3.3.1 Not engage in any deceptive, misleading, illegal or unethical practices
that may be detrimental to MMR or the MMRPro System;

3.3.2 Not make any representations, warranties, or guarantees concerning the
MMRPro System that are inconsistent with our in addition to those made in this
Agreement or by MMR through its Documentation or public communication channels
(e.g., the MMR website);

3.3.3 Comply with all applicable federal, state, and local laws and regulations
in performing its duties with respect to the MMRPro System; and

3.3.4 Obtain and provide MMR with a copy of the fully executed MMRPro License
and Services Agreement from each of RESELLER's Customers within five (5)
business days after each such agreement's execution.

3.4 Delivering and Installing the MMRPro System. Within ten (10) business days
after execution of any MMRPro License and Services Agreement by RESELLER and
Customer, RESELLER shall contact Customer and shall establish a mutually
agreeable date and time to install and implement the MMRPro System at Customer.

3.4.1 Equipment Set-Up. RESELLER shall install and configure the Equipment at
Customer's location and test it to confirm that it is operational.

3.4.2 Third Party Software Installation. RESELLER shall install and activate
Third-Party Software at Customer's location and confirm that it is operational.

3.4.3 Activation of Customer's MMRPro System. Within one (1) business day after
delivering and installing Equipment and Third-Party Software at Customer's
location, RESELLER shall provide written or electronic mail notice of the need
for MMR to activate MMRPro at Customer's location.

3.4.4 Integration of Customer's Practice Management Software. Within one (1)
business day after receipt of RESELLER's notice that a Customer's MMRPro System
requires activation, MMR shall activate Customer's MMRPro System. MMR shall also
work with Customer to integrate Customer's existing practice management software
with MMRPro to eliminate Customer's need to re-key patient demographic data into
MMRPro.

7

--------------------------------------------------------------------------------



3.5 Access by MMR to Customer's MMRPro System. RESELLER shall instruct each of
RESELLER's Customers to provide MMR with remote access (over the Internet) to
each Customer's MMRPro System (and any of Customer's technology if necessary) as
necessary for MMR to activate Customer's MMRPro System and to install
Enhancements to MMRPro at each Customer.

3.5.1 RESELLER shall provide MMR with contact information for each of RESELLER's
Customer's for purposes of MMR's installing Enhancements to MMRPro at each
Customer.

3.6 New Capabilities. RESELLER shall add New Capabilities to RESELLER's product
line as soon as possible, but in no event longer than five (5) business days
after MMR provides notice.

ARTICLE 4: OBLIGATIONS OF MMR

4.1 Reseller Support Services. During the Initial Term and any Renewal Terms of
this Agreement, MMR shall provide RESELLER Support Services at no cost to
RESELLER via telephone, email, or fax on a 7/24 basis so long as RESELLER is:
(a) current in its payments to MMR; and (b) performing RESELLER's obligations
with regard to the MMRPro System in compliance with the terms and conditions of
this Agreement.

4.1.1 Support Services Limitations. Notwithstanding the foregoing, Reseller
Support Services (services provided by MMR at no cost to RESELLER) do not
include support for the following:

(a) Errors that result from RESELLER's or Customer's improper use of the MMRPro
System;

(b) Errors for which MMR has provided corrections but has been unable to install
because RESELLER or Customer has denied MMR access to RESELLER's or Customer's
MMRPro System or that have not been implemented by RESELLER or Customer within a
reasonable time;

(c) Errors caused by changes or revisions made by RESELLER or by a third party
other than MMR on RESELLER's behalf;

(d) Errors that result from RESELLER or Customer using the wrong bar code cover
sheet for a patient;

(e) Errors that are caused by not separating a file;

(f) Problems that are caused by or arise from RESELLER's or Customer's data,
network, local systems, or procedures or processes affecting the MMRPro System;

(g) RESELLER's or Customer's failure to install or to allow MMR to install any
Enhancements that are generally made available and released by MMR to its
customers;

(h) Acts or omissions of RESELLER or of any third party;

8

--------------------------------------------------------------------------------

(i) Errors that occur because the Equipment is not operational or is not
connected to the Internet; or

(j) Problems caused by or arising from operational, technical, environmental, or
other factors not within the direct control of MMR, including but not limited to
those caused by or arising from RESELLER's hardware, any third party databases,
or any third party software that is not a component part of the MMRPro System.

4.1.2 Additional Charges for Support Services. RESELLER shall pay MMR for all
reasonable expenses incurred and time spent by MMR in responding to RESELLER's
request for Reseller Support Services described in Section 3.5.1 at MMR's then-
current time and material rates as described on Exhibit A.

4.2 Enhancements.

4.2.1 Availability. MMR shall provide RESELLER with Enhancements or other
updates to MMRPro, Kodak Capture Pro, H2H Digital Rx™, and/or other Third-Party
Software to the extent such Enhancements are completed and are commercially
available during the Term of this Agreement.

4.2.2 Installing Enhancements. MMR shall install Enhancements at RESELLER or on
Customer's MMRPro System so as not to disrupt RESELLER's or Customer's
operations.

4.2.3 Need for Physical Access. If MMR requires physical access to RESELLER's or
Customer's facility, or if MMR requires access to RESELLER or to Customer's
MMRPro System during RESELLER's or Customer's normal business hours to install
an Enhancement to MMRPro, MMR shall notify RESELLER and Customer, as
appropriate, of such requirement. Customer and MMR shall establish a mutually
agreeable date and time during which such Enhancement can be installed as soon
as possible, but in no event longer than ten (10) business days after MMR
provides notice. RESELLER shall instruct Customer to allow MMR personnel
physical and/or remote access to Customer's MMRPro System at the agreed date and
time solely for purposes of installing such Enhancement.

4.3 Warranties. MMR shall transfer to RESELLER all manufacturers' warranties on
Equipment and Third Party Software that RESELLER acquires from MMR for purposes
of marketing the MMRPro System and for delivering, installing, and supporting
the Equipment and Third-Party Software. Such warranties, if any, are
incorporated herein by reference. Further, upon request from RESELLER, MMR shall
assist RESELLER with ensuring all warranties on Equipment and Third-Party
Software are honored by the manufacturers.

9

--------------------------------------------------------------------------------

ARTICLE 5: TERM AND TERMINATION

5.1   Term.

The Term of this Agreement is for three (3) years, beginning on the Effective
Date ("Initial Term"). Upon the completion of the Initial Term, this Agreement
will automatically renew for successive three (3) year periods (each such
renewed period being a "Renewal Term"), unless terminated For Cause as further
described in section 5.2 below.

5.2   Termination For Cause.

Either Party may terminate this Agreement if the other Party materially breaches
any term or condition of this Agreement. The Party claiming a material breach
shall provide the other Party written notice of its intention to terminate this
Agreement ("Termination Notice") and, in the Termination Notice, shall specify
with reasonable particularity the nature, facts, and extent of the material
breach complained of. The breaching Party shall have thirty (30) days, to cure
or reasonably commence curing the breach ("Cure"), and if such Cure is is in the
process of being or has been concluded, this Agreement will not be terminated.
If the breaching Party fails to Cure the breach within the notice period and
such failure to Cure the breach is due to the non-breaching Party's acts or
omissions, then the non-breaching Party shall notify the breaching Party of the
pending termination of this Agreement and shall cooperate fully with the
breaching Party to Cure the breach. If the breaching Party fails to Cure the
breach within the notice period, and the non-breaching Party has cooperated
fully with the breaching Party to cure the breach, this Agreement shall
automatically terminate within six (6) months from the end of the notice period
unless otherwise agreed in writing by the Parties.



5.3   Dispute Resolution.

In the unlikely event of a dispute between the Parties, the Parties shall
resolve any dispute arising from or related to this Agreement, including without
limitation claims based on contract, tort, statute, breach, default, equitable
relief, and whether a claim is arbitrable through final and binding arbitration
with exclusive venue, personal jurisdiction, and hearing authority vested in the
Judicial Arbitration and Mediation Services (JAMS) in Los Angeles unless
otherwise agreed in writing. If such a dispute occurs, the Parties agree as
follows:



5.3.1   The Parties shall appoint a mutually acceptable neutral mediator, and if
no mediator is approved and appointed within ten (10) days after the date on
which any Party first requests such appointment, the manager of JAMS in Los
Angeles shall appoint a mediator. The Parties shall instruct the mediator that
he/she will have thirty (30) calendar days after he/she accepts the appointment
in which to resolve the matter.

5.3.2   If mediation proves unsuccessful without a resolution within such thirty
(30) days, the complaining Party shall notify each Party involved in the matter
that he/she/it is seeking arbitration in accordance with this Section 4.3 after
which the Parties shall meet with the mediator for one (1) additional mediation
session. In the absence of such mediation session or a resolution within ten
(10) calendar days following the arbitration notice, the complaining Party may
file an arbitration petition stating among other things the specific remedies
sought and requesting arbitration administered by JAMS administered by JAMS
pursuant to its Streamlined Arbitration Rules and Procedures, unless the amount
in controversy exceeds Two Hundred Thousand Dollars ($200,000) and a Party to
the proceeding requests within twenty (20) days of the commencement of such
proceeding that the arbitration instead be administered pursuant to the
Comprehensive Arbitration Rules and Procedures of JAMS which will then control.

10

--------------------------------------------------------------------------------

5.3.3   The arbitrator may exercise the powers of a judge of superior court both
in equity and at law. In the event of an actual or threatened breach, the
Parties understand and agree that the damages incurred or anticipated may be
difficult, if not impossible, to ascertain and, therefore, each Party is
entitled to seek injunctive relief without mediation or a showing of irreparable
harm, actual damages, or the posting of a bond therefore, in addition to all
other available remedies including, without limitation, monetary damages where
applicable.

5.3.4   With regard to any mediation or settlement efforts that are successful
prior to the filing of an arbitration demand, each Party shall pay his/her/its
own attorneys' fees and costs and shall equally share JAMS fees and costs. After
the filing of an arbitration demand, the prevailing Party will be entitled to
compensation for his/her/its attorneys' fees and costs including all JAMS
charges through both the mediation and arbitration plus expert fees, travel, and
accommodations and the Party that did not prevail shall reimburse the prevailing
Party such total amount.

5.3.5   Judgment upon an award arising in connection with any such arbitration
(an "Award") may be entered in any court of competent jurisdiction. All of the
costs of the arbitration, including the arbitrator fees, costs, and the
reasonable attorneys' fees of the prevailing Party, will be allocated in the
Award against the Party that did not prevail.

5.3.6   California law will control without regard to its conflicts of law
principles. Any judgment, determination, ruling, finding, or conclusion reached
or rendered in any other jurisdiction or forum resolving disputed matters
between the Parties will be null and void.

5.4   Effect of Termination.

5.4.1   Fees and Expenses.

Upon any termination of this Agreement, RESELLER shall pay MMR any and all
unpaid amounts owed to MMR within ten (10) business days of the effective date
of termination.

5.4.2   Return of Equipment, Software, and Documentation.

Within thirty (30) calendar days after termination of this Agreement, RESELLER
shall cease and desist all use of the MMRPro System and shall return to MMR all
full or partial copies of the MMRPro System in RESELLER's possession or under
its control.



5.4.3   List of Customers.

Within ten (10) calendar days after the termination of this Agreement, RESELLER
shall provide to MMR a list of all of RESELLER's Customers, including all of
their contact information.



11

--------------------------------------------------------------------------------

ARTICLE 6: CONFIDENTIALITY

6.1 Confidential Information. "Confidential Information" means non-public
information belonging to or in the possession of one Party and includes, but is
not limited to the terms of this Agreement, confidential and proprietary data,
whether or not designated or marked "confidential," materials, products,
technology, manuals, business and marketing plans, financial information,
patient health information, and any other information disclosed or submitted,
orally, in writing, or by any other media. Confidential Information does not
include (a) information that is available in the public domain; (b) is known to
the other Party prior to its disclosure to that Party by the Party possessing
the information; or (c) is received by the other Party from a third party not
bound by a confidentiality agreement with the Party possessing the information.

6.2 Obligations. Each Party shall hold the other Party's Confidential
Information in strictest confidence and (a) shall not disclose, or cause or
permit the other Party's Confidential Information to be disclosed to any third
party; or (b) shall not use the other Party's Confidential Information for any
purpose other than as expressly contemplated by this Agreement; and (c) shall
notify the other Party of any disclosure, misuse, or misappropriation of the
other Party's Confidential Information of which the Party becomes aware.
Notwithstanding Section 5.2(a), a Party may disclose the other Party's
Confidential Information in response to a lawful order by a court or other
government body provided that prior to such disclosure the Party notifies the
other Party so that the other Party may seek confidential treatment of the
Party's Confidential Information by the court or government body or a protective
order (or equivalent) with respect to such disclosure.

6.3 Data Privacy and Security. In accordance with the federal Health Insurance
Portability and Accountability Act of 1996 (HIPAA) and the Health Information
Technology for Economic and Clinical Health Act (HITECH), the Parties shall, if
requested by a Customer, enter into a Business Associate Agreement that
allocates the Parties' obligations with respect to the privacy and security of
Customer's patients' health information.

6.4 Injunctive Relief. The Parties agree that, because an award of money damages
is inadequate for any breach of this Article 5 and because a breach of this
Article 5 would cause irreparable damage to the non-breaching Party, if there is
a breach or a threatened breach of this Article 5 by one Party, the
non-breaching Party is entitled to equitable relief, including injunctive relief
and specific performance, without the posting of a bond or other security and,
without proof of actual damages.

6.5 Survival. Despite any other provision of this Agreement, this Article 5
survives any termination of this Agreement or the consummation of the
transactions that this Agreement contemplates.

12

--------------------------------------------------------------------------------

ARTICLE 7: LIMITATIONS OF LIABILITY

7.1   Limitation of Liability. In no event will MMR or any of its officers,
directors, employees, stockholders, agents, or representatives be liable to
RESELLER, Customers, or any other person or entity for any special, indirect,
incidental, exemplary, or consequential damages or loss of goodwill in any way
relating to or arising from this Agreement, or resulting from the use or mis-use
of or inability to use the MMRPro System or from the performance or
non-performance of any Support Services or other services, even if MMR has been
notified of the possibility or likelihood of such damages occurring, and whether
such liability is based on contract, tort, negligence, strict liability,
products liability, or otherwise. The limitations of this Section 6.1 will apply
notwithstanding any failure of essential purpose of any limited remedy.

7.2 MAXIMUM LIABILITY. IN NO EVENT WILL MMR'S LIABILITY FOR ANY DAMAGES TO
RESELLER, CUSTOMERS, OR TO ANY OTHER PERSON OR ENTITY REGARDLESS OF THE FORM OF
ACTION, WHETHER BASED IN CONTRACT, TORT, NEGLIGENCE, STRICT LIABILITY, PRODUCTS
LIABILITY, OR OTHERWISE, EXCEED THE TOTAL FEES RECEIVED BY MMR FROM RESELLER
UNDER THIS AGREEMENT. THE LIMITATIONS OF THIS ARTICLE 6 WILL APPLY
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY.

7.3 Infringement Indemnity. MMR shall indemnify, defend and hold RESELLER
harmless from and against any and all claims that the MMRPro System infringes a
copyright or patent or other intellectual property right provided that: (i)
RESELLER notifies MMR in writing within ten (10) days of receipt of any such
claim; (ii) MMR has sole control of the defense and all related settlement
negotiations; and (iii) RESELLER provides MMR with the assistance, information,
and authority reasonably necessary to perform MMR's obligations under this
Section 6.3. MMR shall reimburse RESELLER's reasonable out-of-pocket expenses
incurred in providing such assistance. MMR shall have no liability for any claim
of infringement based on use of a superseded or altered version of the MMRPro
System if the infringement would have been avoided by the use of a current
unaltered release of the MMRPro System which MMR provides to RESELLER.

In the event the MMRPro System is held or is believed by MMR to infringe, MMR
shall have the option, at its expense, to (i) modify the MMRPro System to be
non-infringing, or (ii) obtain for RESELLER a license to continue using the
MMRPro System. If it is not commercially reasonable to perform either of the
above options, then MMR may terminate this Agreement and shall pay RESELLER any
fees due and payable to RESELLER as of the effective date of the Agreement's
termination. This Section 6.3 states MMR's entire liability and RESELLER's
exclusive remedy for infringement.

7.4 WARRANTY DISCLAIMER. OTHER THAN AS EXPRESSLY SET FORTH IN THIS AGREEMENT,
MMR MAKES NO REPRESENTATIONS OR WARRANTIES TO RESELLER OR CUSTOMERS WITH RESPECT
TO THE MMRPRO SYSTEM AND ANY UPDATES, ENHANCEMENTS, NEW FEATURES, AND NEW
VERSIONS THEREOF, DOCUMENTATION, HARDWARE, OR ANY SERVICES PROVIDED, OR
OTHERWISE REGARDING THIS AGREEMENT, WHETHER ORAL OR WRITTEN, EXPRESS, IMPLIED,
OR STATUTORY. FURTHER, MMR

13

--------------------------------------------------------------------------------



CANNOT AND WILL NOT WARRANT AGAINST HUMAN AND MACHINE ERRORS, OMISSIONS, DELAYS,
INTERRUPTIONS, OR LOSSES, INCLUDING LOSS OF DATA OR INABILITY TO ACCESS DATA.
MMR CANNOT AND DOES NOT WARRANT THAT THE FUNCTIONS OR SERVICES PERFORMED ON THE
MMRPRO SYSTEM WILL BE UNINTERRUPTED OR ERROR-FREE, OR THAT DEFECTS IN THE MMRPRO
SYSTEM WILL BE CORRECTED. WITHOUT LIMITING THE FOREGOING, ANY IMPLIED WARRANTY
OF MERCHANTABILITY, AND IMPLIED WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE ARE
EXPRESSLY EXCLUDED AND DISCLAIMED TO THE MAXIMUM EXTENT PERMITTED BYLAW.

ARTICLE 8: MISCELLANEOUS

8.1 Amendments. This Agreement may be amended only by an instrument in writing
that is signed by both Parties. Amendments to this Agreement will be effective
as of the date stipulated therein.

8.2 Assignment. RESELLER shall not assign all or any part of this Agreement
without the prior written consent of MMR, which will not be unreasonably
withheld. MMR may assign all or any part of this Agreement.

8.3 Counterparts. This Agreement may be executed in one or more counterparts,
each of which is deemed an original, and all of which taken together shall
constitute one and the same Agreement.

8.4 Entire Agreement. This Agreement and any Exhibit attached hereto contains
the entire contractual understanding between the Parties and supersedes and
replaces all prior and contemporaneous agreements or understandings, whether
oral or written, with respect to the subject matter hereof.

8.5 Force Majeure. Neither Party will be liable to the other for failing to
perform any of the Party's obligations under this Agreement, other than the
payment of fees, if such failure is caused by an event outside the
non-performing Party's reasonable control, including but not limited to an act
of God, war, or natural disaster.

8.6 Governing Law. The laws of the State of California, without giving effect to
its conflicts of law principles, govern all matters arising out of or relating
to this Agreement, including, without limitation, its validity, interpretation,
construction, performance, and enforcement.

8.7 Headings. The descriptive headings of the articles, sections, and
subsections of this Agreement are for convenience only and do not constitute a
part of this Agreement.

8.8 Legal Fees. In the event of any dispute between the Parties and whether or
if such dispute is resolved, each Party shall pay its own attorney's fees.

8.9 Marketing. MMR may refer to RESELLER's status as a VAR of the MMRPro System
in marketing literature or advertisements, press releases, articles,
presentations, and the like, and may use RESELLER's name as a reference for
potential VARs of the MMRPro System with prior consent from RESELLER, AND
RESELLER shall have the right to use MMR's name, logo, URL, description and
testimonials in its marketing, publicity and promotional activities and
materials including but not limited to, press releases, marketing collateral,
and advertisements, with prior consent from MMR.

14

--------------------------------------------------------------------------------



8.10 Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by either Party must be in writing and will be
validly given or made to the other Party if sent by first class mail, facsimile,
courier, or via overnight delivery and as an electronic record attached to an
email sent to the Party's email address. Such notices, demands, or other
communications will be deemed to have been received: (a) if sent by first class
mail, three (3) days after deposit thereof in the United States mail addressed
to the Party to whom such notice, demand, or other communication is to be given;
(b) if sent by facsimile, on the day the sending Party transmits the facsimile
and receives confirmation of its transmission; (c) if sent by courier, on the
next business day after being picked up by the courier; and (d) if sent via
overnight delivery, on the next business day after being picked up by the
overnight delivery service:

If to MMR:

MyMedicalRecords, Inc.
ATTN: CEO
4401 Wilshire Blvd., Suite 200
Los Angeles, California 90010
Facsimile: 206-374-6241
Email address: aj@mmrmail.com

with a copy to isafranek@mmrmail.com



If to RESELLER:

VisiInc PLC
Attn: Mr. Jacques Blandin
Level 12, 68 St. George's Terrace
Perth, Western Australia
6000
Facsimile: _________________________
Email: _____________________________

8.11 Relationship Between the Parties. Each of the Parties hereto is an
independent contractor and that neither Party is, nor shall be considered to be,
an agent, distributor, partner, fiduciary, or representative of the other.
Neither Party shall act or represent itself, directly or by implication, in any
such capacity in respect of the other or in any manner assume or create any
obligation on behalf of, or in the name of, the other.

8.12 Severability. In the event any provision of this Agreement is found to be
illegal, invalid, or unenforceable, such provision will be severed from this
Agreement, and will not affect the legality, validity, or enforceability of any
other provision contained in this Agreement.

8.13 Successors and Assigns. Except as otherwise provided in this Agreement,
this Agreement is binding upon, and inures to the benefit of, the Parties and
their respective successors and assigns.

15

--------------------------------------------------------------------------------



8.14 Waiver. The waiver of any breach of any term or condition of this Agreement
shall not be deemed to constitute the waiver of any other breach of the same or
any other term or condition.

IN WITNESS WHEREOF

, the undersigned have executed this Agreement as of the dates associated with
the signatures below.



MMRGlobal
By: /s/ Ingrid Safranek
Name: Ingrid Safranek
Title: Chief Financial Officer
Date: September 27, 2012

VisiInc PLC
By: /s/ Jacques Blandin
Name: Jacques Blandin
Title: Chief Executive Officer
Date: September 27, 2012

 

 

 

 

________________

+

Certain confidential information contained in this document marked with [***]
has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.



16

--------------------------------------------------------------------------------

EXHIBIT A - TERRITORY

Reseller shall have the exclusive world-wide license to sell the MMRPro System
to the dental industry.

Other Territories may be added by mutual agreement in writing through amendments
to this agreement.

17

--------------------------------------------------------------------------------

